Case 1:17-cv-02972-RDB Document 445 Filed 12/23/19 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT FOR THE

 

DISTRICT OF MARYLAND
KEYES LAW FIRM, LLC, - *
*
Plaintiff, * c
* Civil Action No.: RDB-£-25
Vv. * =
*
NAPOLI BERN RIPKA *
SHKOLNIK, LLP, et al., ‘
*
Defendants. *
* * * * * * * * * * * * * * * * *

VERDICT FORM
Il.

Case 1:17-cv-02972-RDB Document 445 Filed 12/23/19 Page 2of5

As to Defendant Paul J. Napoli, individually, and the Defendant law firm of Napoli
Bern Ripka Shkolnik, LLP:

. What is the total settlement recovery for the claims of the 2,174 subject clients?

g 15, 260 200

. What is the total amount of payment owed to the Keyes Law Firm?

$A, 1%,Ce

. What is the net recovery due to the Keyes Law Firm?

s |, 503.332

How do you find as to whether the following Defendants share in the ability of the
net recovery listed in LC above:

. Paul Napoli Law PLLC

Liable X_ Not Liable

If you marked “liable,” please check under which theory of liability:

Assignment x Alter ego x
. Napoli Law PLLC
Liable X Not Liable

If you marked “liable,” please check under which theory of liability:

xX

Assignment Alter ego

. Napoli Shkolnik PLLC .

Liable x "Not Liable

If you marked “liable,” please check under which theory of liability:
Case 1:17-cv-02972-RDB Document 445 Filed 12/23/19 Page 30f5

Assignment x Alter ego Xx

. Napoli Shkolnik & Associates PLLC

Liable X Not Liable

If you marked “liable,” please check under which theory of liability:

Assignment Xx Alter ego x

. Napoli Bern LLP

x

Liable Not Liable
If you marked “liable,” please check under which theory of liability:
Assignment x Alter ego x

. Napoli Bern & Associates LLP

Liable x Not Liable

If you marked “liable,” please check under which theory of liability:

Assignment x Alter ego x

. Napoli Bern Ripka & Associates LLP

Liable X : Not Liable
If you marked “liable,” please check under which theory of liability:
Assignment x Alter ego X
. Napoli Bern Ripka LLP
Liable xX Not Liable

If you marked “liable,” please check under which theory of liability:
Case 1:17-cv-02972-RDB Document 445 Filed 12/23/19 Page 4of5

Assignment X Alter ego x

Napoli Bern Ripka Shkolnik & Associates LLP

Liable Not Liable
If you marked “liable,” please check under which theory of liability:
Assignment Xx Alter ego x

. Law Offices of Napoli Bern LLP

Liable X Not Liable

If you marked “liable,” please check under which theory of liability:

Assignment x Alter ego x

. Law Offices of Napoli Bern Ripka & Associates LLP

Liable x Not Liable

If you marked “liable,” please check under which theory of liability:

Assignment Xx Alter ego x

. Law Offices of Napoli Bern Ripka Shkolnik LLP

Liable x Not Liable
If you marked “liable,” please check under which theory of liability:
Assignment x Alter ego X

. Law Offices of Napoli Bern Ripka Shkolnik & Associates LLP

Liable x Not Liable

If you marked “liable,” please check under which theory of liability:
Case 1:17-cv-02972-RDB Document 445 Filed 12/23/19 Page5of5

Assignment x Alter ego x

. Napoli Kaiser Bern & Associates LLP

Liable Not Liable X

If you marked “liable,” please check under which theory of liability:

Assignment Alter ego

. Pasternack Tilker Napoli Bern LLP

Liable Not Liable
If you marked “liable,” please check under which theory of liability:

Assignment Alter ego

7 “t

rm below:

tig feyie

 

AN iurors: __

ee

Y ~~

ee

 

Date: December [OQ 2019
